              Case 6:18-bk-06821-KSJ      Doc 356     Filed 06/19/20     Page 1 of 6




                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION
                                 www.flmb.uscourts.gov

In re:                             )                        Case No. 6:18-bk-6821-KSJ
                                   )
DON KARL JURAVIN,                  )                        Chapter 7
                                   )
      Debtor.                      )
__________________________________ )

   OBJECTION TO CHAPTER 7 TRUSTEE’S MOTION TO APPROVE SALE OF
     ASSETS SUBJECT TO OVERBID AND FOR APPROVAL OF OVERBID
                           PROCEDURES

         The Debtor, DON KARL JURAVIN, by and through undersigned counsel, hereby files

this Objection to Chapter 7 Trustee’s Motion to Approve Sale of Assets Subject to Overbid

and for Approval of Overbid Procedures (the “Motion”) (Doc. No. 349), and in support thereof

further states as follows:

         1.     The Debtor filed a voluntary petition under Chapter 7 of the Bankruptcy Code

on October 31, 2018 (the “Petition Date”).

         2.     On May 29, 2020, the Trustee filed the Motion seeking to sell all of the Debtor’s

non-exempt assets and to establish overbid procedures.

         3.     The stalking horse bidder, Wilmington Financial Services LLC, is a Delaware

limited liability company (“Wilmington”), and they have entered into a contract with the

Trustee for the purchase of the Debtor’s non-exempt assets for $43,000.

         4.     Wilmington was also the stalking horse bidder in the Trustee’s original motion

to sell assets of the Debtor (Doc. No. 167).

         5.     James Ryan, Esq. was the authorized representative and signed the original

contract on behalf of Wilmington.
                                                1
             Case 6:18-bk-06821-KSJ           Doc 356     Filed 06/19/20     Page 2 of 6




       6.         The Trustee now seeks to have James Ryan, Esq. employed as special counsel

to the Trustee.

       7.         In order to deceive the Court and interested parties, Wilmington had Paul

Simonson sign the contract on their behalf.

       8.         Nevertheless, James Ryan is an owner, officer, or agent of Wilmington, and

stands to benefit from the proposed sale to Wilmington.

       9.         Essentially, the Trustee wants to sell the Debtor’s assets to itself.

       10.        As further grounds for the Objection, the Debtor contends that the overbid

procedures are vague and ambiguous.

       11.        The Motion does not set forth any proposed dates or times for the submission of

overbids by interested parties.

       12.        It is impossible for any interested party to identify when they should submit their

bid on the assets.

       13.        The Debtor is aware of at least 2 potential bidders for the assets.

       14.        The Trustee is establishing bidding procedures that clearly favor the stalking

horse bidder and attempt to discourage outside bidders.

       15.        The bid procedures should provide potential bidders at least 30 days to evaluate

the assets being sold and to submit competing bids. Furthermore, bid deposits should be

permitted by wire transfer, not just by check mailed to a post office box, since at least one

interested bidder lives outside the United States.

       WHEREFORE, the Debtor, Don Karl Juravin, respectfully requests this Honorable

Court enter an Order denying the Chapter 7 Trustee’s Motion to Approve Sale of Assets



                                                   2
           Case 6:18-bk-06821-KSJ        Doc 356     Filed 06/19/20    Page 3 of 6




Subject to Overbid and for Approval of Overbid Procedures (Doc. No. 349); and granting any

such further relief that this Court deems just and proper under the circumstances.

                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was served via

CM/ECF or United States Mail, first class and postage prepaid, on all parties-in-interest listed

on the attached Mailing Matrix, this 19th day of June, 2020.


                                            __/s/ Aldo G. Bartolone, Jr.____
                                            ALDO G. BARTOLONE, JR.
                                            Florida Bar No. 173134
                                            BARTOLONE LAW, PLLC
                                            1030 N. Orange Ave., Suite 300
                                            Orlando, Florida 32801
                                            Telephone: (407) 294-4440
                                            Facsimile: (407) 287-5544
                                            E-mail: aldo@bartolonelaw.com
                                            Attorney for Debtor




                                               3
                              Case 6:18-bk-06821-KSJ       Doc 356       Filed 06/19/20   Page 4 of 6
Label Matrix for local noticing              American Express National Bank                Bella Collina Property Owner’s Associat
113A-6                                       c/o Becket and Lee LLP                        c/o Becker & Poliakoff
Case 6:18-bk-06821-KSJ                       PO Box 3001                                   100 Whetstone Place
Middle District of Florida                   Malvern, PA 19355-0701                        Suite 302
Orlando                                                                                    Saint Augustine, FL 32086-5775
Fri Jun 19 17:44:15 EDT 2020
DCS Real Estate Investments, LLC             (p)FEDERAL TRADE COMMISSION                   Mercedes-Benz Financial Services USA LLC
636 U.S. Hwhy One                            ASSOCIATE DIRECTOR                            c/o Ed Gezel
Suite 100                                    DIVISION OF ENFORCEMENT                       Bk Servicing, LLC
North Palm Beach, FL 33408-4611              600 PENNSYLVANIA AVE NW MAIL DROP NJ-2122     PO Box 131265
                                             WASHINGTON DC 20580-0001                      Roseville, MN 55113-0011

(c)NATURAL VITAMINS LABORATORY CORPORATION   Yip Associates                                Anna Juravin
12845 NW 45TH AVE                            One Biscayne Tower                            15118 Pendio Drive
OPA LOCKA FL 33054-5119                      2 S. Biscayne Boulevard                       Montverde, FL 34756-3606
                                             Suite 2690
                                             Miami, FL 33131-1815

Anna Juravin                                 Bella Collina Property Owner’s Associat       Bella Collina Property Owners Assoc Inc.
Ralph Strzalkowski & Amber Robinson          c/o William C. Matthews, Esq.                 c/o Aegis Community Mgmt Solutions, Inc.
695 Central Ave Ste. 264                     Shutts & Bowen LLP                            8390 Championsgate Blvd., Suite 304
St. Petersburg, FL 33701-3669                300 S. Orange Avenue, Suite 1600              Championsgate, FL 33896-8313
                                             Orlando, FL 32801-3382

Ben-Zvi Law Firm                             Carl H. Settlemyer, III, Esq.                 Citibank, N.A.
23 Bar-Cochva                                Federal Trade Commission                      701 East 60th Street North
Bnei-Brak, Israel                            600 Pennsylvania Avenue NW                    Sioux Falls, SD 57104-0493
                                             Mail Drop CC-10528
                                             Washington, DC 20580-0001

Consumer Opinion Corp.                       DCS Real Estate Investments, LLC              Dr. Free
c/o Randazza Legal Group                     c/o David M. Landis, Esq.                     11 Walnut Street, #12350
2764 Lake Sahara Drive, Suite 109            PO Box 2854                                   Green Cove Springs, FL 32043
Las Vegas, NV 89117-3400                     Orlando, FL 32802-2854


FLORIDA RIGHTS LAW FIRM OBO ANNA JURAVIN     Florida Department of Revenue                 Internal Revenue Service
695 CENTRAL AVE STE 264                      Bankruptcy Unit                               Centralized Insolvency Operation
ST PETE FL 33701                             Post Office Box 6668                          Post Office Box 7346
AROBINSON@AROBINSONLAWFIRM.COM               Tallahassee FL 32314-6668                     Philadelphia, PA 19101-7346
RS@LAWYERONWHEELS.ORG 33701-3669

Internal Revenue Service                     Julia Kalatusha                               Juvarin, Inc.
PO Box 7346                                  32 Borochov                                   P. O. Box 560510
Philadelphia, PA 19101-7346                  Tel Aviv, Israel                              Montverde, FL 34756-0510



Karan Arora                                  Lake County Tax Collector                     Mercedes-Benz Financial
12815 NW 45th Avenue                         Attn: Bob McKee                               P. O. Box 961
Opa Locka, FL 33054-5100                     Post Office Box 327                           Roanoke, TX 76262-0961
                                             Tavares FL 32778-0327


Mercedes-Benz Financial Services USA LLC     Mercedez-Benz Financial                       Must Cure Obesity Co.
c/o BK Servicing, LLC                        PO Box 961                                    15118 Pendio Drive
PO Box 131265                                Roanoke, TX 76262-0961                        Montverde, FL 34756-3606
Roseville, MN 55113-0011
                                Case 6:18-bk-06821-KSJ              Doc 356          Filed 06/19/20      Page 5 of 6
Noam Ben Zvi                                          Opinion Corp.                                        PSR Developers, LLLP
10/93 Rishon Lezion Street                            c/o Randazza Legal Group                             3900 Centennial Drive
Petachtiachba, Israel                                 2764 Lake Sahara Drive, Suite 109                    Suite C
                                                      Las Vegas, NV 89117-3400                             Midland, MI 48642-5996


Paul B. Spelman, Esq.                                 Secretary of the Treasury                            Shay Zuckerman
Federal Trade Commission                              15th & Pennsylvania Ave., NW                         8 Babli Street
600 Pennsylvania Avenue NW                            Washington, DC 20220-0001                            Tel Aviv, Israel
Mail Drop CC-10528
Washington, DC 20580-0001

U.S. Securities and Exchange Commission               United States Attorney                               United States Trustee - ORL7/13
Office of Reorganization                              300 North Hogan St Suite 700                         Office of the United States Trustee
950 East Paces Ferry Road, N.E.                       Jacksonville, FL 32202-4204                          George C Young Federal Building
Suite 900                                                                                                  400 West Washington Street, Suite 1100
Atlanta, GA 30326-1382                                                                                     Orlando, FL 32801-2210

Zachary Lake                                          Zuckerman & Co.                                      Aldo G Bartolone Jr
c/o Hammer Law Offices, APLC                          c/o Shay Zuckerman                                   Bartolone Law, PLLC
26565 West Agoura Road, Suite 200-197                 HaYarkon St. 113                                     1030 North Orange Avenue, Suite 300
Calabasas, CA 91302-1984                              Tel Aviv, Israel                                     Orlando, FL 32801-1004


Amber C Robinson                                      Dennis D Kennedy                                     Don Karl Juravin
Robinson Law Office, PLLC                             P. O. Box 541848                                     15118 Pendio Drive
695 Central Avenue, Ste 1501                          Merritt Island, FL 32954-1848                        Montverde, FL 34756-3606
St. Petersburg, FL 33701-3669


Hal Levenberg                                         Hal E. Hershkowitz                                   Pamela J Henley
Yip Associates                                        Hershkowitz & Kunitzer, P.A.                         343 N. Fern Creek Avenue
One Biscayne Tower                                    5039 Central Avenue                                  Orlando, FL 32803-5439
2 S. Biscayne Boulevard, Suite 2690                   St. Petersburg, FL 33710-8240
Miami, FL 33131-1815

Robert H Ewald                                        Shay Zuckerman                                       Zachary Lake
Ewald Enterprises, Inc.                               8 Bavli Street                                       26565 West Agoura Road
12472 Lake Underhill Road                             Tel Aviv, Israel                                     Suite 200-197
Suite 312                                                                                                  Suite 200-197
Orlando, FL 32828-7144                                                                                     Calabasas, CA 91302-1984



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Federal Trade Commission                              (d)Federal Trade Commission
600 Pennsylvania Avenue NW                            600 Pennsylvania Avenue NW
CC-9528                                               Mail Crop CC-10528
Washington, DC 20580                                  Washington, DC 20580




                                      Addresses marked (c) above for the following entity/entities were corrected
                                           as required by the USPS Locatable Address Conversion System (LACS).
                             Case 6:18-bk-06821-KSJ                Doc 356         Filed 06/19/20       Page 6 of 6
Natural Vitamins Laboratory Corporation
12815 NW 45th Avenue
Opa Locka, FL 33054-5100




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Consumer Opinion Corp.                            (u)Opinion Corp.                                     (d)American Express National Bank
                                                                                                          c/o Becket and Lee LLP
                                                                                                          PO Box 3001
                                                                                                          Malvern PA 19355-0701


(d)Bella Collina Property Owner’s Associat           (d)Florida Dept. of Revenue                          (d)Internal Revenue Service
c/o William C Matthews, Esq.                         Bankruptcy Unit                                      Post Office Box 7346
Shutts & Bowen LLP                                   P.O. Box 6668                                        Philadelphia PA 19101-7346
300 S. Orange Avenue, Suite 1600                     Tallahassee, FL 32314-6668
Orlando, FL 32801-3382

(d)Mercedes-Benz Financial                           (d)Anna Juravin                                      (d)Dennis D. Kennedy
PO Box 961                                           15118 Pendio Drive                                   Post Office Box 541848
Roanoke, TX 76262-0961                               Montverde, FL 34756-3606                             Merritt Island, FL 32954-1848



(d)Karan Arora                                       End of Label Matrix
12815 NW 45th Avenue                                 Mailable recipients    50
Opa Locka, FL 33054-5100                             Bypassed recipients    10
                                                     Total                  60
